Mr. Justice Van Orsdel
delivered the opinion of the Court:
This is an interference proceeding involving an invention for vehicle springs. The issue is set forth in five counts. The following, however, sufficiently illustrate the invention:—
“1. The combination with a vehicle, of two superposed leaf *373spring sections clamped together upon the axle about their middle, the upper section having a downwardly curved scroll ending below the end of the lower section, and flexible sections between the ends of the sections and between said ends and the vehicle body.”
“4. A double vehicle spring comprising an upper and a lower spring member operatively connected together at their body portions, and each continuous throughout its length, and arranged in separative relation at opposite sides of such point of connection, the ends of one member extending around and substantially embracing the ends of the other member, the ends of the members being connected to permit a relative longitudinal movement therebetween.”
Appellee, John A. Perry, the senior party, filed his application June 9, 1904, and appellant, Michael M. Mclntire, filed February 25, 1905. The evidence has been reviewed at great length by each of the tribunals of the Patent Office. In the light of those decisions and the briefs of counsel, we have carefully reviewed the contested issues of fact. The record is very voluminous needlessly long, we think, in view of the questions of fact involved.
Where the tribunals below concur on questions of fact, unless error is clearly apparent, we are not disposed to disturb-their conclusions. In the present case, however, there is a disagreement between the Examiner of Interferences and the other-tribunals. We have examined the evidence with especial care relative to the points of difference, and hold it sufficient, to sustain the right of appellee, the senior party, to priority. In the absence of any question of law, and in view of the elaborate opinions of the tribunals below, we do not feel called upon to review the testimony, which is involved in much conflict and. confusion.
The conclusions of the Commissioner of Patents are fully supported by the record, and his decision is therefore affirmed,, and the clerk is directed to certify these proceedings as by law required. Affirmed.